UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2325


ELLIOTT HAINES, III,

                Plaintiff - Appellant,

          v.

PATRICK A. DONAHOE, Postmaster General of the United States,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:10-cv-00293-ELH)


Submitted:   August 22, 2013                 Decided:   August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elliott Haines, III, Appellant Pro Se. Thomas Harold Barnard,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Elliott    Haines,   III,       appeals   the   district   court’s

order   granting    Defendant’s   motion      for   summary   judgment     on

Haines’ retaliation-based hostile work environment claim under

the Rehabilitation Act of 1973, and his gender discrimination

claim under Title VII of the Civil Rights Act of 1964.               We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                Haines

v. Donahoe, No. 1:10-cv-00293-ELH (D. Md. filed Aug. 20, 2012;

entered Aug. 21, 2012).        We further deny Haines’ motion for

appointment of counsel and deny as moot his motion to place this

appeal in abeyance for the Supreme Court’s decision in Vance v.

Ball State Univ., 133 S. Ct. 2434 (2013).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                      2